Continuing Abatement Order filed December 6, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00052-CR
                                 ____________

                       WYATT ELLIS BUSBY, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1535843

                              ABATEMENT ORDER

      On August 18, 2022, we abated this appeal for a hearing in the trial court to
determine the reason appointed counsel had failed to file a brief. On October 6,
2022, a reporter’s record of a hearing held September 28, 2022, was filed. The
hearing record reflects (1) no appellate counsel had, in fact, been appointed; (2)
appellant desires to pursue his appeal; and (3) appellant is indigent.
      On October 13, 2022, this court notified the trial court that no supplemental
clerk’s record containing the trial court’s findings or order of appointment of
appellate counsel had been filed. On November 17, 2022, this court ordered the
judge of the 184th District Court to take such measures as may be necessary to
assure effective representation of counsel, which may include the appointment of
new counsel, make findings of fact and conclusions of law, enter any orders
necessary, and order the trial clerk to forward a supplemental clerk’s record
containing the findings and conclusions and any necessary orders to be filed with
the clerk of this court. As of this date, no response has been received.

      We enter the following order:

      We ORDER the judge of the 184th District Court to immediately conduct a
hearing at which appellant and counsel for the State shall participate, either in
person or by video teleconference, to determine whether appellant desires to
prosecute his appeal, and, if so, whether appellant is indigent and, thus entitled to
appointed counsel on appeal. The judge may appoint appellate counsel for
appellant if necessary. The judge shall see that a record of the hearing is made,
shall make findings of fact and conclusions of law, and shall order the trial clerk to
forward a record of the hearing and a supplemental clerk’s record containing the
findings and conclusions. The transcribed record of the hearing, the court’s
findings and conclusions, and a videotape or compact disc, if any, containing a
recording of the video teleconference shall be filed with the clerk of this court
within thirty days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.

      No hearing will be necessary upon the filing of an appointment of appellate
counsel in a supplemental clerk’s record in this court.



                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Poissant.